
	
		I
		111th CONGRESS
		1st Session
		H. R. 701
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Ms. Fallin (for
			 herself, Mr. Cole,
			 Mr. Lucas,
			 Mr. Boren, and
			 Mr. Sullivan) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer enemy combatants
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, to any
		  facility in Oklahoma, or to construct any facility for such enemy combatants in
		  Oklahoma.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, to any facility in
			 Oklahoma, or to construct any facility for such individuals in
			 OklahomaNone of the funds
			 appropriated or otherwise made available to any Federal department or agency
			 may be used—
			(1)to transfer any
			 enemy combatant detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to any facility in Oklahoma; or
			(2)to build, modify, or enhance any facility
			 in Oklahoma for the purpose of housing any such enemy combatant.
			
